Title: To Thomas Jefferson from Thomas Attwood Digges, 23 February 1808
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Warburton Feby. 23d 1808
                  
                  My negro messenger to Cob point (wch is a little below Hooes ferry) has but just returnd, altho He might have been back on tuesday last.—He has brought me two Swans, killd on fryday night—an old one which weighs in his Feathers &ca 19½ lb and a young one, much leaner which weighs 15 lb.—The old fellow will likely be a tough morsel, & I am sorry the young one is not fat which none of them are at this advancd Season of the year=Such as they are they are very much at Your service.
                  My Boy is going on to my Sister Carrolls at Rock Creek, and will call on his return back about Wednesday noon.   I should be very thankful for any cast off news papers, & particularly so for English ones; for the late wet weather & living in a retird nook for the last ten days makes me quite a recluse, my news papers coming but irregularly, & having seen no person since I left the City but my old guest Mr Brodie. We have mutual hopes that the negociation is progressing smoothly and that the Embargo may be of short duration.
                  Pray is our first American Packet, Osage, saild? or is it yet in time to forward a letter by Her for Lisbon?=ill-fate’d Lisbon! in which I have spent some of the happiest days of my life! May Yours Sir be lengthend to Your wish and still afford to our Country such benefits as every deserving Inhabitant of it will acknowlege he has experiencd under Your happy administration.
                  with sincere regard & best wishes I am yrs &ca &ca &ca
                  
                     Thos Digges
                     
                  
                  
                     PS I hope Mr Madison and the Secy at War have got better.   As yet I have not been able to hear a little from the General, or any others, about the military visit to my Landing; But if my hip lameness will permit I intend to the City on fryday or Satury wanting to get a sure London Bill from Mr Erskine for Cash, & rather prefering one from The British minister on His Treasury than from our speculating merchants—
                  
               